Citation Nr: 0532507	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  03-16 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an extension of a temporary total evaluation 
under 38 C.F.R. § 4.30 (2005) beyond July 31, 2001, based on 
the need for post-surgical convalescence for a service-
connected lumbar spine disability. 


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from January April 1985 to 
June 1990.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO), that denied an entitlement to an extension of the 
temporary total evaluation beyond July, 31 2001 because of 
the need for convalescence following lumbar spine surgery.  

In February 2005, the veteran testified at a hearing at the 
RO before the undersigned.  A transcript of that hearing has 
been associated with the claims file.


FINDING OF FACT

Giving the veteran the benefit of the doubt, the objective 
and competent medical evidence of record demonstrates that he 
required convalescence until October 31, 2001, as a result of 
surgery in February 2001 for his service-connected lumbar 
spine disability.


CONCLUSION OF LAW

Resolving the doubt in the veteran's favor, a temporary total 
disability rating until October 31, 2001, for post-surgical 
convalescence due to his service-connected lumbar spine 
disability, is assigned.  38 U.S.C.A. § 1155, 5103-5103A, 
5107, 7104 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 4.3, 4.30 (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify 

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005)).  In 
addition, VA has published regulations to implement many of 
the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2005)).

With regard to the VCAA, in an April 2003 letter, the RO 
advised the veteran of evidence needed to substantive his 
claim and VA's duty-to-assist him in obtaining that evidence.  
Further, in an April 2003 statement of the case and December 
2004 supplemental statement of the case, the RO provided him 
with the law and governing regulations regarding a claim for 
a temporary total evaluation.  Thus, it appears clear in this 
case that all obtainable evidence identified by the appellant 
relative to the issue adjudicated in this decision has been 
obtained and associated with the claims folder, to include 
the transcript of his sworn testimony before the undersigned 
Acting Veterans Law Judge.  The record on appeal is 
sufficient to resolve the matter of the veteran's claim for 
an extension of his temporary total evaluation, beyond July 
31, 2001 due to post-surgical convalescence.  In view of the 
disposition below, that grants the benefits sought on appeal, 
no useful purpose would be served by delaying the 
adjudication of this issue further to conduct additional 
development pursuant to the VCAA.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 .  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Legal Analysis

In March 1992, the RO granted service connection for 
residuals of a fracture of L1 status post diskectomy L4-5 for 
herniated disc.

The record reflects that, on February 14, 2001, the veteran 
underwent low back surgery.  In an April 2001 rating 
decision, the RO granted the veteran's claim for a temporary 
total evaluation based upon the need for post-surgical 
convalescence following the low back surgery, effective from 
February 14, 2001 to April 30, 2001.  

Thereafter, in an August 2001 rating action, the RO granted 
an extension of the previously assigned temporary total 
evaluation based on the need for post surgical convalescence, 
through July 31, 2001.

The veteran is currently seeking a second (3 month) extension 
of the temporary total evaluation for his service-connected 
lumbar spine disability, that was assigned under 38 C.F.R. § 
4.30 based on the need for convalescence following surgery.

An October 2001 letter from Dr. J.H.D. indicates that the 
veteran's wound from surgery was healing, he was becoming 
more mobile, and was rehabilitating with a gentle exercise 
program.  However, Dr. J.H.D. also found that, due to the 
veteran's radicular findings, and the fact that he was still 
healing from surgery, he would recommend additional 
convalescence until January 1, 2002.  

A January 2002 statement from Dr. J.H.D. indicates that the 
veteran was still undergoing treatment.

A July 2002 letter from Dr. J.H.D. indicates that the veteran 
had been continuously on convalescence since February 14, 
2001 and that he should continue convalescence until further 
notice.  According to a July 23, 2002 statement from Dr. 
J.H.D., the veteran was on convalescence since the doctor's 
June 2001 statement, and "has been continuously on 
convalescence" since that time.  Dr. J.H.D. advised that the 
veteran should continue convalescence until September 1, 
2002.

In a December 2002 written statement, Dr. J.H.D. noted the 
veteran's debilitating back pain and instability.  It was 
noted that veteran was not working, not working out and not 
making any progress.  A walking and exercise program was 
recommended.

A January 2003 neurological physical examination performed by 
Dr. R.J.D. revealed that the veteran had significant 
instability of the lumbar spine.  Dr. R.J.D. recommended that 
the veteran undergo another surgery.  Dr. R.J.D. also noted 
that the period of total disability due to the veteran's back 
disability had persisted since before February 14, 2001 and 
would continue until after he had a surgical correction.  Dr. 
R.J.D. indicated that the veteran would be totally disabled 
for approximately two to three months after his surgical 
correction.  Dr. R.J.D. also noted that the veteran continued 
to suffer residuals of his service-connected injury and the 
reason for the residuals was the demonstrable significant 
instability of his lumbar spine.  

In his oral and written statements in support of his claim, 
the veteran essentially maintained that his convalescence 
from the February 2001 back surgery extended beyond July 
2001, and that he had severe post operative residuals that 
impeded his recovery.  During his hearing, he testified that 
during the second half of 2001 he was able to walk and went 
for rehabilitation treatment.  He unsuccessfully tried to 
return to work in 2004.

Under applicable criteria, a total disability rating will be 
assigned, effective from the date of a hospital admission and 
continuing for a period of one, two, or three months from the 
first day of the month following such hospital discharge, if 
the hospital treatment of a service-connected disability 
resulted in: (1) surgery necessitating at least one month of 
convalescence; (2) surgery with severe post-operative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more (the shoulder is considered a major 
joint, pursuant to 38 C.F.R. § 4.45), application of a body 
cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight-bearing prohibited); or (3) immobilization by 
cast, without surgery, of one major joint or more.  38 C.F.R. 
§ 4.30(a).

The Court has held that notations in the medical record as to 
the veteran's incapacity to work after surgery must be taken 
into account in the evaluation of a claim brought under the 
provisions of 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 
291, 296-297 (1995); Felden v. West, 11 Vet. App. 427, 430 
(1998).  Furthermore, the Court has noted that the term 
"convalescence" does not necessarily entail in-home recovery.

In this regard, the Board has considered the October 2001 
notation by Dr. J.H.D. indicating that the veteran was on 
convalescence from the date of his surgery until January 
2002, although it was also noted that the veteran's wound was 
healing, he was more mobile and was rehabilitating with a 
gentle exercise program.  The Board has also considered the 
July 2002 notation from Dr. J.H.D. to the effect that the 
veteran was on continuous convalescence since surgery and 
should continue it until September 2002.  Further, the 
neurological evaluation dated in January 2003 in indicated 
the veteran needed to undergo an additional surgery and 
continued to have some residuals of his surgery.  

In summary, the objective medical evidence shows that the 
physician who performed the veteran's February 2001 surgery 
initially found that he would require until January 2002, at 
the very least, to recover from surgery.  Subsequent medical 
records dated throughout January 2003 are consistent for 
finding that the veteran needed additional post-surgical 
convalescence time due to back pain and an additional back 
surgery.  

Giving the veteran the benefit of the doubt, and in view of 
this evidence, the Board finds that there is an approximate 
balance of positive and negative evidence regarding whether 
the veteran experienced severe post-operative surgical 
residuals such as to warrant an extension of his temporary 
total evaluation, through October 31, 2001.

The Board, exercising our discretion under the reasonable-
doubt/benefit-of-the-doubt doctrine, thus finds that the 
evidence is in relative equipoise as to whether the criteria 
for an extension of a temporary total evaluation for the 
veteran's post surgical convalescence, beyond July 31, 2001, 
have been met in this case.  The Board emphasizes that this 
grant is based upon reasonable doubt, and does not reflect 
error on the part of the VA RO in its thorough development 
and adjudication of the matter.

In light of the foregoing, and resolving the doubt in the 
veteran's favor, the Board finds that an extension of a 
temporary total evaluation for post-surgical convalescence 
due to surgery for the veteran's service-connected back 
disability, through October 31, 2001, is warranted.


ORDER

A temporary total evaluation based upon the veteran's need 
for post-surgical convalescence due to his service-connected 
back disability following surgery in February 2001 is 
granted, through October 31, 2001, subject to the regulations 
controlling disbursement of VA monetary benefits.




	                        
____________________________________________
	D.J. DRUCKER 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


